DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 6 recites “series of anti-slip rungs” reads awkwardly, the examiner suggests ---a series of anti-slip rungs---.  Line 7 recites “set of safety cords” reads awkwardly, the examiner suggests ---a set of safety cords---.  Line 12 recites “pair of carabiners” reads awkwardly, the examiner suggests ---a pair of carabiners---.  Appropriate correction is required.
Also, it is not identified as claim 1 in the claim set, it should be.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 5, the applicant recites “a top end of ladder”.  This reads awkwardly.  Does the applicant mean ---a top end of the ladder--- or a second ladder?  Appropriate correction is required.
Regarding claim 1, line 6 the applicant recites “a flexible rope side support”, it is unclear if this side support is in addition to the previously claimed two flexible rope side supports.  Appropriate clarification is required.
Regarding claim 1, the applicant recites “belt/harness”, is the claimed fall arrest system a belt or a harness or a single element or something else?  Appropriate clarification is required.
Claim 1 recites the limitation "the belt/harness’ body" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, line 12, the applicant recites “a safety cord of the ladder” it is unclear if this is a new safety cord or one of the previously claimed “set of safety cords”.  Appropriate clarification is required.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dieter (8328696) in view of Willy (CH 651355) in view of Bevilacqua (WO 2011089535) in view of Nelson et al. (5692581).  Dieter discloses a ladder 10’, further comprising of:
two flexible rope side supports 14, 15;
series of rungs 12,’ attached to a flexible rope side support, as best seen in Figure 2;
set of safety cords 16, sewed to one of the sides supports between the rungs, as best seen in Figure 2, as recited in column 2, lines 61-63, but fails to disclose hooks at the top end of a ladder, anti-slip rungs and a fall arrest system.
 Willy teaches the utility of hooks 11, at a top end of ladder, as best seen in Figure 2, 
a fall arrest system, as best seen in Figure 1, consisting of safety a belt/harness
comprised of:
	the belt/harness’ body;
	a lanyard 5, attached to the belt/harness’ body;
	carabiner 8, 
    PNG
    media_image1.png
    69
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    313
    525
    media_image2.png
    Greyscale

 for securing the lanyard to a safety cord of the
ladder.   The use of a ladder having hooks and having a fall arrest system is used in the art to secure the ladder to a support and to prevent a user from falling while climbing on the ladder.
	Bevilacqua teaches the utility of a lanyard having a pair of carabiners A, B.  The use of a pair of carabiners allow for the ends of the lanyard to be independently connected to the ladder [or any element for that matter], providing an additional safety measure to the user while climbing a ladder.
 	Nelson teaches the utility of ladder rungs having an anti-slip feature, as recited in column 1, lines 30-36.  The use of anti-slip ladder rungs in used in the art to prevent slipping and injury of a user while climbing on the ladder.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ladder of Dieter with hooks at the top of the ladder and fall arrest system as aught by Willy so as to secure a ladder to a support and to prevent a user from falling while climbing on the ladder and to provide the lanyard with a pair of carabiners as taught by Bevilacqua so as to allow for the ends of the lanyard to be independently connected to the ladder and to provide anti-slip rungs as taught by Nelson so as to prevent slipping and injury of a user while climbing on the ladder.
Response to Arguments
Applicant's arguments filed 5/14/22 have been fully considered but they are not persuasive. The applicant’s attention is drawn to page 5 of the remarks.  The applicant states that none of the cited prior art teaches about a fire safety device as claimed by the present invention.  The examiner would like to note the prior art references as advanced above disclose each limitation as claimed.  The applicant states that the cited documents do not disclose a ladder comprising two flexible rope side supports, two carabiners or hooks, anti-slip rungs, and a set of safety cords.  The examiner would like to note that as advanced above all claim limitation are disclosed and taught by the prior art. Dieter discloses a ladder having two flexible rope side supports, rungs and a safety cords, Willy discloses teaches the utility of a ladder having hooks at a top end and Nelson teaches the utility of a ladder having anti-slips rungs.   The applicant states that neither Dieter, Willy and Nelson discloses a fall arrest system consisting of a belt/harness comprised of a belt/harness’ body such that a lanyard is attached to the belt/harness’ body and a pair of carabiners secured to the safety cord of the ladder.  The examiner would like to note that each limitation as claimed by the applicant in claim 1 is disclosed by Dieter in view of Willy in view of Nelson as advanced above. Specifically, Willy teaches the utility of a belt/harness comprised of a belt/harness’ body such that a lanyard is attached to the belt/harness’ body and a pair of carabiners secured to the safety cord of the ladder.  
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634